[img1.jpg]


 

 

April 10, 2006

Mr. James Ebzery

296 Concord Rd.

Billerica, MA

Dear Jim:

Upon completion of the merger between Viisage and Identix, I am pleased to offer
you the position of President of the Viisage Credentialing Division, reporting
to the NewCo President and Chief Executive Officer. Until the completion of the
merger, you will continue to serve as the SVP of Operations of Viisage
Technology Inc. reporting in this position to the CEO of Viisage.

The terms of the offer are as follows:

 

1.

Base Salary: $250,000 per year beginning upon the date of closing of the Identix
merger.

 

2.

Bonus: Annualized on target of $125,000 for calendar year 2006. This bonus is
based on 50% individual performance criteria to be mutually established by you
and the CEO and 50% on the corporate objectives. This bonus will be evaluated at
the end of the year and awarded in the first quarter of the following year.

 

3.

Benefits: You will continue to participate in the Company’s standard employee
benefit plans, as may be in effect from time to time, for which you qualify. In
addition, your annual vacation will be calculated at the rate of four weeks
annually.

 

4.

Severance Agreement: If (i) your employment is terminated by the Company or (ii)
the Company fails to continue you in the position of President or reduces your
compensation in bad faith or (iii) the Company changes your job location by more
than fifty (50) miles, and you resign as a result of any of the above, the
Company will continue to pay your then current base salary and in accordance
with regular payroll practices and continue your current benefit coverage and
premium contributions for twelve months following the termination date; provided
that no severance payments will be made if your employment with the Company is
terminated for “cause.” “Cause” shall mean you have (i) been convicted of or
entered a plea of no contest relating to any illegal act that materially and
adversely reflects upon the business, affairs or reputation of Viisage, or (ii)
materially neglected to discharge your responsibilities as an executive employee
of Viisage, provided that any termination under this clause (ii) shall occur
only after the written notice to you and an opportunity to cure such breach
within 30 days of such notice. For purposes of this Section 5, the term
“Company” shall include any successor to the Company’s business.

 

5.

Proprietary Rights Agreement. As a condition of your employment, the proprietary
rights agreement you entered into upon your initial employment containing
provisions concerning confidentiality, assignment of inventions, non-competition
and non-solicitation will continue in effect.

 

 

296 Concord Road, Billerica, MA 01821 Tel: 978-932-2200 Fax: 978-932-2225

 

--------------------------------------------------------------------------------



[img1.jpg]


 

 

 

6.

At Will Employment. Your employment with the Company will be “at will,” meaning
that you will not be obligated to remain employed at the Company for any
specific period of time, and may cease your employment for any reason. Likewise,
the Company will not be obligated to employ you for any specific period, and may
terminate your employment with or without cause.

 

7.

Stock Options. Upon completion of the IDNX merger, you will be issued a grant of
stock options and/or restricted shares commensurate with your position as deemed
appropriate by the NewCo Board of Directors. Your options and restricted shares
will accelerate in full upon a change in control of the Company. A “change in
control” means and shall be deemed to occur if any of the following occurs: (i)
any Person is or becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding voting securities; or (ii) individuals comprising the Incumbent
Board, or individuals approved by a majority of the Incumbent Board, cease for
any reason to constitute at least a majority of the Board of Directors of the
Company; or (iii) approval by the stockholders of the Company of a merger or
consolidation of the Company, other than (A) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent more than 50% of the combined voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company in which no Person acquires more
than 50% of the Company’s then outstanding voting securities; or (iv) approval
by the stockholders of the Company of (A) a complete or substantial liquidation
or dissolution of the Company, or (B) the sale or other disposition of all or
substantially all of the assets of the Company. An underwritten public offering
of common stock of the Company, including the completion of any sale of common
stock pursuant to an underwriter’s over-allotment option, and any offering to
employees pursuant to a registration statement on Form S-8 or other similar
offering shall not be counted toward a change in control for these purposes. For
purposes of the foregoing: “Incumbent Board” shall mean those individuals who
comprised the Board of Directors of the Company on the date thirty days
following the merger hereof; and “Person” shall have the meaning used in
Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

 

8.

Retention Bonus. In addition to your base salary and benefits, you are also
eligible for a retention bonus equal to $100,000 payable to you on the second
anniversary of the closing of the Identix merger, assuming you continue your
employment with NewCo through that period.

 

9.

Miscellaneous. This agreement, along with the proprietary rights agreement
described above and any stock option agreements issued to you under the Plan,
sets forth the terms of your employment with the Company and upon the completion
of the merger between Viisage and Identix will supersede any prior
representations or agreements, whether written or oral. This agreement may not
be modified or amended except by a written agreement signed by you and an
authorized officer of the Company. In addition to any other remedies available
to it, the Company will have the right to seek injunctive or other equitable
relief to prevent any violation of this agreement. This agreement will be
governed by the laws of the Commonwealth of Massachusetts, without regard to
choice of law provisions. The failure of either party to exercise any right or
the waiver by

 

296 Concord Road, Billerica, MA 01821 Tel: 978-932-2200 Fax: 978-932-2225

 

--------------------------------------------------------------------------------



[img1.jpg]


 

 

either party of any breach will not prevent a subsequent exercise of such right
or be deemed a waiver of any later breach of the same or any other term of this
agreement. If any provision of this agreement is held to be invalid, illegal, or
unenforceable, such provision will only be modified to the extent required to be
enforceable under applicable law.

If this offer is acceptable, please indicate your acceptance and agreement by
countersigning below. Jim, this opportunity is a direct reflection of your
loyalty, professionalism and contributions to Viisage. It also provides you a
great leadership opportunity for the continued growth of NewCo going forward.
Thanks for all of your support and leadership to date.

 

 

 

 

Very truly yours


AGREED AND ACCEPTED:

 

 




 

 

 

Bernard Bailey

/s/ James Ebzery

 

 

President and Chief Executive Officer

James Ebzery

 

 

 

 

 

296 Concord Road, Billerica, MA 01821 Tel: 978-932-2200 Fax: 978-932-2225

 

--------------------------------------------------------------------------------